Title: From George Washington to Major General William Heath, 9 October 1776
From: Washington, George
To: Heath, William



Sir
Head Quarters 9th October 1776

I have this Moment yours of this Evening. The Party of 100 Men were ordered up to assist a Detachment of Artillery in covering the two New Ships, should the Enemy attempt to cut them out or destroy them. Soon after I got home from Fort Washington I recd a Report that the Enemy had passed the new Ships and were landing at Dobb’s Ferry, I then directed Colo. Read to

desire you, if that should be the Case to send the Feild Peices and Howitzers forward if it should be judged necessary, and as Genl Clinton best knew the Ground to consult him upon the Necessity of sending on the Artillery, and if it was sent, that a strong covering Party should go with it. Till I recd yours I heard no more of the Matter. I am sorry you have been misinformed as to the Movement of the other Ships below, they have never stirred from their Moorings. You will therefore be pleased to order Capt. Benson to be as expeditious as possible in getting the new Ships afloat and bringing them down to where they may be conveniently ballasted. I will take proper Care of the prisoners you are sending down.
